DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-15 and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nordstrom U.S. Patent Publication No. 2014/0282105 (hereinafter Nordstrom) in view of Harner et al. U.S. Patent Publication No. 2017/0237789 (hereinafter Harner) in view of Givon et al. U.S. Patent Publication No. 2014/0347479 (hereinafter Givon).
Consider claim 1, Nordstrom teaches a computing device, comprising: a logic subsystem (Figure 5, 542 and 502. [0072], data processing apparatus); and a storage subsystem comprising instructions executable by the logic subsystem to [0072]: receive video data capturing motion of a hand relative to a first object (Figure 3 [0042], [0045], movement of expert. Figure 3 expert view) in a world coordinate system of a real-work environment that includes the first object ([0042], x, y and z coordinate of physical objects that are in from of the depth sensors where the coordinates are considered part of the world coordinates); based at least on a three-dimensional scan of the real-world environment, determine a representation of the real-world environment ([0042], one or more motion sensing devices and one or more depth sensors and further refers to 3D coordinates); based at least on the video data, determine a time-varying representation of the real-world environment ([0042], analysis of video stream); determine a first pose of the first object (Figure 3, expert poses in 1a-4a); associate a first coordinate system with the first object based on the first pose of the first object ([0042], coordinates and motion of expert user); based at least on the representation and the time-varying representation ([0042], analysis of video stream. [0042], one or more motion sensing devices), determine a geometric representation of the motion of the hand in the world coordinate system (Figure 3, expert view and hand motion in expert view), the geometric representation having a time-varying pose relative to the first pose of the first object (1a-4a); based on the first pose of the first object, transform the geometric representation from the word coordinate system to the first object coordinate system ([0042],the motion by the expert user can be detected by a computer system in any of a variety of appropriate ways such as through the use of one or more depth sensors (e.g., sensors that determine the x, y, and z coordinates ("3D coordinates") of physical objects that are located in front of the depth sensors using, for example, an infrared laser projector and a monochrome CMOS sensor to determine 3D coordinates of objects in real time. As shown in figure 3, expert is focus on the plumbing and coordinates are focus on the plumbing since it is located in the front of the sensors); and configure the geometric representation for display relative to a second object that is different from the first object having a second pose in a second object coordinate system ([0045], a representation 310 of the right hand 300 of the expert user is superimposed in the novice's view at a location (rotatable connector 312) that corresponds to the location where the expert user's right hand 300 was located (rotatable connector 302) during the detected motion), where the display of the geometric representation relative to the second object is configured with a time-varying pose relative to the second pose [0045] that is spatially consistent with the time-varying pose relative to the first pose (Figure 3, expert side is consistent with novice side). 
Nordstrom does appear to explicitly mention transform the geometric representation from the word coordinate system to the first object-centric coordinate system.
However, in a related field of endeavor, Harner teaches virtual elements (abstract) and further teaches transform the geometric representation from the word coordinate system to the first object-centric coordinate system ([0074] and figures 9, system anchors an origin for the grid to a position on the surface, such as, for example, the bottom left corner of the surface or the center of the surface).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to anchor or transform to an object centric coordinate system as taught by Harner with the benefit that dimensions for the grid area may be determined for the surface. For example, the two axes of the grid (e.g., an x-axis and a y-axis) may be determined based on the origin. For example, the tangent at a determined corner of the surface towards the user may be used as one dimension (e.g., an x-axis), and a second dimension (e.g., the y-axis) may be determined as the cross product to the first dimension and a surface normal.
Nordstrom does not appear to specifically disclose static representation. 
Howeve, in a related field of endeavor, Givon is related to identify, track/monitor and/or authenticate (abstract) and further teaches static representation ([0125], one or more image/video sensors and further teaches once a human is detected the IBBE system may extrapolate Static Biometric Parameters of the human, possibly by use of models, (e.g. skeletal models), as described herein). In addition, Givon teaches in [0125], the system may further track one or more of the detected features over a series of frames to extrapolate dynamic biometric parameters of the individual.
Therefore, it would have obvious to one ordinary skill in the art before the effective filing date of the claimed invention to detect static representation and video as taught by Givon with the benefit that using such methods the IBBE system may be able to recognize and monitor/track the individual (based on the biometric profile) as the individual appears in images/video received from different image/video sensors as suggested in [0125].

Consider claim 3, Nordstrom, Harner and Givon teach all the limitations of claim 1. In addition, Nordstrom teaches the geometric representation of the motion of the hand is determined based on a foreground portion of the time-varying representation segmented from a background portion of the time-varying representation (Figure 3, foreground 308, 300 segmented from a background physical portion).

Consider claim 4, Nordstrom, Harner and Givon teach all the limitations of claim 3. In addition, Nordstrom teaches the background portion is identified based on data obtained from three-dimensionally scan of the rea-word environment ([0042], 3D coordinates of objects and further refers to depth sensors).

Consider claim 5, Nordstrom, Harner and Givon teach all the limitations of claim 1. In addition, Nordstrom teaches the first pose of the first object varies in time (Figure 3, rotable connector 302).

Consider claim 6, Nordstrom, Harner and Givon teach all the limitations of claim 5. In addition, Nordstrom teaches the display of the geometric representation varies as the first object undergoes articulated motion ([0042], rotated by expert).

Consider claim 7, Nordstrom, Harner and Givon teach all the limitations of claim 5. In addition, Nordstrom teaches the first object includes a first instance of a removable part, further comprising instructions (Figure 3, 1a instance, rotable connector 302 and thus removable) executable to determine a geometric representation of motion of the hand relative to the first instance of the removable part in a third coordinate system associated with the first instance of the removable part (Figure 3, plurality of instances in 1a-4a and respective coordinate systems; plurality of instances in 1b-4b and respective coordinate systems).

Consider claim 8, Nordstrom, Harner and Givon teach all the limitations of claim 7. In addition, Nordstrom teaches instructions executable to configure the geometric representation of the motion of the hand relative to the first instance of the removable part for display relative to a second instance of the removable part in a fourth coordinate system associated with the second instance of the removable part (Figure 3, plurality of instances in 1a-4a and respective coordinate systems; plurality of instances in 1b-4b and respective coordinate systems).

Consider claim 9, Nordstrom, Harner and Givon teach all the limitations of claim 7. In addition, Nordstrom teaches instructions executable to determine a geometric representation of the first instance of the removable part, and to configure the geometric representation of the first instance of the removable part for display with the second instance of the removable part (Figure 3 and [0045-0048], plurality of instances in 1a-4a a respective coordinate systems; plurality of instances in 1b-4b and respective coordinate systems).

Consider claim 10, Nordstrom, Harner and Givon teach all the limitations of claim 1. In addition, Nordstrom teaches one or more of a relative position, a relative orientation, and a relative scale of the time-varying pose relative to the first pose of the first object (Figure 3, objects 306, 302, 304 in 1a) are substantially equal to a relative position, a relative orientation, and a relative scale of the time-varying pose relative to the second pose of the second object, respectively (Figure 3, objects 306, 302 and 304 in 1b).

Consider claim 11, it includes the limitations of claim 1 and thus rejected by the same reasoning. In addition, Nordstrom teaches a display ([0041], [0044], notice view in figure 3).

Consider claim 12, it includes the limitations of claims 7-8 and thus rejected by the same reasoning.

Consider claim 13, it includes the limitations of claim 9 and thus rejected by the same reasoning.

Consider claim 14, it includes the limitations of claim 5 and thus rejected by the same reasoning.

Consider claim 15, Nordstrom, Harner and Givon teach all the limitations of claim 11. In addition, Nordstrom teaches where the display includes an at least partially transparent display configured to present virtual imagery and real imagery ([0015] and [0044], augmented reality presentation and further refers to glasses).

Consider claim 21, Nordstrom teaches at a computing device comprising a display, a method for providing a spatially consistent representation of hand motion, the method comprising: receiving a geometric representation of motion of a hand in a first object coordinate system associated with a first object (Figure 3 [0042], [0045], movement of expert. Figure 3 expert view, [0042], x, y and z coordinate of physical objects that are in from of the depth sensors where the coordinates are considered world coordinates), the geometric representation determined based at least on (i) a representation of a real-world environment that includes the first object  ([0042], one or more motion sensing devices and one or more depth sensors and further refers to 3D coordinates)and (ii) a time-varying representation of the real world environment ([0042], analysis of video stream), and the geometric representation having a time-varying pose determined relative to a first pose of the first object (Figure 3, expert poses in 1a-4a), and wherein the first object coordinate system is aligned with the first pose of the first object ([0042], coordinates and motion of expert user); wherein representation is based at least on a three-dimensional scan of the real-world environment ([0042], one or more motion sensing devices), and wherein the time-varying representation is based at least on video data of the real-world environment ([0042], analysis of video stream. [0042], one or more motion sensing devices); receiving image data obtained by scanning an environment occupied by the computing device and by a second object that is different from the first object; based on the image data, determining a second pose of the second object ([0045], a representation 310 of the right hand 300 of the expert user is superimposed in the novice's view at a location (rotatable connector 312) that corresponds to the location where the expert user's right hand 300 was located (rotatable connector 302) during the detected motion); determining a second object coordinate system associated with the second object based on the second pose, and wherein the second object coordinate system is aligned with the second pose of the second object ([0042], coordinates and motion of novice user); and via the display, the geometric representation relative to the second object with a time-varying pose relative to the second pose that, by placing the geometric representation in the second object coordinate system [0045], is spatially consistent with the time-varying pose relative to the first pose (Figure 3, expert side is consistent with novice side).
Nordstrom does appear to explicitly mention wherein an origin of the object-centric coordinate system is located at an estimated location of the first object
However, in a related field of endeavor, Harner teaches virtual elements (abstract) and further teaches wherein an origin of the object-centric coordinate system is located at an estimated location of the first object ([0074] and figures 9, system anchors an origin for the grid to a position on the surface, such as, for example, the bottom left corner of the surface or the center of the surface).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to anchor to an object centric coordinate system as taught by Harner with the benefit that dimensions for the grid area may be determined for the surface. For example, the two axes of the grid (e.g., an x-axis and a y-axis) may be determined based on the origin. For example, the tangent at a determined corner of the surface towards the user may be used as one dimension (e.g., an x-axis), and a second dimension (e.g., the y-axis) may be determined as the cross product to the first dimension and a surface normal.
Nordstrom does not appear to specifically disclose static representation. 
Howeve, in a related field of endeavor, Givon is related to identify, track/monitor and/or authenticate (abstract) and further teaches static representation ([0125], one or more image/video sensors and further teaches once a human is detected the IBBE system may extrapolate Static Biometric Parameters of the human, possibly by use of models, (e.g. skeletal models), as described herein). In addition, Givon teaches in [0125], the system may further track one or more of the detected features over a series of frames to extrapolate dynamic biometric parameters of the individual.
Therefore, it would have obvious to one ordinary skill in the art before the effective filing date of the claimed invention to detect static representation and video as taught by Givon with the benefit that using such methods the IBBE system may be able to recognize and monitor/track the individual (based on the biometric profile) as the individual appears in images/video received from different image/video sensors as suggested in [0125].

Consider claim 22, Nordstrom, Harner and Givon teach all the limitations of claim 21. In addition, Nordstrom teaches receiving the video data capturing the motion of the hand relative to the first object; determining the first pose of the first object; associating the first object coordinate system with the first object based on the first pose (Figures 3, [0042] and [0045], expert side); and determining the geometric representation of the motion of the hand in the first object coordinate system (Figure 3, expert side). Furthermore, Harner teaches object-centric coordinate system ([0074] and figures 9, system anchors an origin for the grid to a position on the surface, such as, for example, the bottom left corner of the surface or the center of the surface).

Consider claim 23, Nordstrom, Harner and Givon teach all the limitations of claim 21. In addition, Nordstrom teaches the first object includes a first instance of a removable part (Figure 3, 1a instance, rotable connector 302 and thus removable), further comprising determining a geometric representation of motion of the hand relative to the first instance of the removable part in a third coordinate system associated with the first instance of the removable part (Figure 3, plurality of instances in 1a-4a and respective coordinate systems; plurality of instances in 1b-4b and respective coordinate systems)..

Consider claim 24, Nordstrom, Harner and Givon teach all the limitations of claim 23. In addition, Nordstrom teaches configuring the geometric representation of the motion of the hand relative to the first instance of the removable part for display relative to a second instance of the removable part in a fourth coordinate system associated with the second instance of the removable part (Figure 3, plurality of instances in 1a-4a and respective coordinate systems; plurality of instances in 1b-4b and respective coordinate systems).

Consider claim 25, Nordstrom, Harner and Givon teach all the limitations of claim 1. In addition, Nordstrom teaches first object  coordinate system is aligned with the first pose of the first object ([0042], motion by the expert user and coordinates). Furthermore, Harner teaches an origin of the first object- centric coordinate system is located at an estimated centroid of the first object ([0074] and figures 9, system anchors an origin for the grid to a position on the surface, such as, for example, the bottom left corner of the surface or the center of the surface).

Consider claim 26, Nordstrom, Harner and Givon teach all the limitations of claim 1. In addition, Givon teaches the instructions executable to determine the geometric representation of the motion of the hand comprise instructions executable to compare the static representation to a sequence of fused image frames from the video data ([0118], a set of subject dynamic walking related biometric parameters (dynamic and thus sequence of fused image frames from the video data) may be compared to walking related parameters of a reference profile alongside comparison of the subject's static biometric parameters (e.g. height and head shape)).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (see new reference Givon).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621